DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment dated 11/04/2021.
The previous Office Action dated 08/04/2021 contained an error.  The rejection cited “US 2005/0277984 to Long et al.” as being used in the rejection header, however, the body of the rejection referred to “Flock”.  The correct rejection uses Flock, not Long.  Thus, although the body of the rejection mentioned “Flock”, Applicant was not fairly put on notice as to the rejection because “Long” was erroneously cited in the rejection header as well as on the PTO-892 Notice of References Cited, and no citation was provided with respect to Flock.  Accordingly, the Office Action is being re-issued as a non-final rejection with the corrected citation to Flock (US 2004/0210282 A1) so that Applicant has a fair opportunity to respond to the rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, 11-12, 15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0290650 A1 to Levinson (hereinafter “Levinson”) in view of US 2004/0210282 A1 to Flock et al. (hereinafter “Flock”).
Regarding claim 1
Levinson further discloses (claim 21) wherein the mesh includes a first side portion and a second side portion, the suture extends along the first side portion and the second side portion of the mesh (see Fig. 4); and (claim 23) wherein the suture extends substantially parallel to the longitudinal axis (see Fig. 4).
Levinson fails to specifically disclose, with respect to claim 1, wherein the suture includes a tissue soldering material, the suture configured to be in a first state and in a second state, different than the first state, the second state being activated in response to contact or exposure to a stimulus thereby causing the suture to adhere to a bodily tissue of the patient.  Further, with respect to claim 6, Levinson fails to disclose an energy source.
Regarding claim 11, Levinson discloses a system for treating a patient (see abstract; Figs. 1-5A; and [0020]-[0046]), comprising: an implantable mesh (7, Fig. 4) including a longitudinal axis (coaxial with mesh extensions 3) extending between a first end portion (near #8c, Fig. 4) and a second end portion (nearer #3, Fig. 4) of the mesh, and a bioabsorbable (see [0032]) suture (mesh extension 3), the suture being coupled to the mesh, the suture extending substantially linearly from the first end portion to the second end portion  (see Fig. 4 and [0036]).
Levinson further discloses (claim 22) wherein the mesh includes a first side portion and a second side portion, the suture extends along the first side portion and the second side portion of the mesh (see Fig. 4); and (claim 24) wherein the suture extends substantially parallel to the longitudinal axis (see Fig. 4).
Levinson fails to specifically disclose, with respect to claim 11, wherein the suture includes a tissue soldering material, the suture configured to be in a first state and in a second state, different than the first state, the second state being activated in response to contact or exposure to a stimulus such that the suture adheres to a bodily tissue of the patient; a device including an energy source.

Note that with respect to claims 1 and 11, Levinson discloses that knots are used to secure the mesh extensions 3 to the surrounding tissue 30 (see [0040]/[0046]), and that the mesh extensions 3 can be considered "sutures" because they comprise a biocompatible thread which is used to secure mesh body 7 to surrounding tissue 30 via stitches (see [0040]).

Flock discloses (see abstract; Figs. 1-2; [0129]-[0158] & [0269]-[0270]), in the same field of endeavor, a suture (10, Figs. 1-2) including a tissue soldering material (see [0129] & [0135]-[0136]), the suture configured to be in a first state (solid, cooled state) and in a second state (melted state via application of energy), different than the first state, the second state being activated in response to contact or exposure to a stimulus (see [0129],  [0132], [0135], [0142]-[0144], and [0269]-[0270]) such that the suture adheres to a bodily  tissue of the patient (see [0129]/[0132]); and a device (20) including an energy source (see [0142]-[0144], Fig. 2, and [0270]) for the purpose of providing a suture which will fuse with substrates such as tissues in order to produce a strong, uniform attachment or bond or weld (see [0129]) including welding the ends of the suture to effect a bond or weld within tissue (see [0135]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levinson's device with a fusible suture, as taught by Flock, in order to provide a suture which will fuse with substrates such as tissues in order to produce a strong, uniform attachment or bond or weld including welding the ends of the suture to effect a bond or weld within tissue.

The combination of Levinson and Flock, as discussed above for the reasons set forth above, would further disclose the following since Flock discloses the following: (claims 2/12) wherein the tissue soldering material is a coating on a surface of the suture (see [0136]); (claim 6) an energy source (20, see Fig. 2, [0142]-[0144] & [0270]); (claim 7) wherein the energy source is a radiofrequency electrode (see [0132]); (claim 8) wherein the energy source is insertable into a body of the patient (see [0142] and [0270]); (claim 9) wherein the energy source is disposed within or on a distal end of a forceps (20, Fig. 2), wherein the device is sized to be at least partially inserted into the body of a patient (see [0142], [0144], & [0270]); and (claim 10) wherein the energy source is disposed within a suture capture device (20, shown capturing sutures in Fig. 2, see [0142], [0144], & [0270]).

The combination of Levinson and Flock, as discussed above for the reasons set forth above, sets forth the invention substantially as claimed, however with respect to claims 5 and 15, the combination fails to specifically disclose wherein the suture is an extruded tissue soldering material (the suture does comprise a tissue soldering material, as discussed above with respect to claims 1/11).  The claimed phrase "extruded" is being treated as a product by process limitation; that is, that the suture is made by extruding a tissue soldering material.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.   Thus, even though the combination is silent as to the process used to make the suture, it appears that the product in the combination would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are made of tissue soldering materials (see, e.g., the materials listed in Levinson at [0032]-[0036] and the materials listed at [0015] of the spec. as filed).  


Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Flock, as applied to claim 1 and 11 above, and further in view of US 2002/0011508 A1 to Egan et al. (hereinafter “Egan”) (previously of record) in view of US 2011/0264139 A1 to Hunter (hereinafter "Hunter") (previously of record).
The combination of Levinson and Flock discloses the invention substantially as claimed as discussed above, however, with respect to claims 3-4 and 13-14, the combination fails to specifically disclose wherein the tissue soldering material is a microsphere embedded in the suture.  Note that Flock discloses that the suture may be a filamentous material such as a plastic (see [0135]).  Egan discloses, in the same field of endeavor, the use of polydioxanone (see [0059]) as a suitable plastic filamentous material that is capable of being melted when energy is applied thereto to fuse sutures (see [0005]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polydioxanone as the plastic filamentous material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hunter discloses, in the same field of endeavor, sutures combined with fibrosing agents (see abstract and [00234]), wherein the fibrosing agent can comprise a secondary carrier in the form of microspheres formed of polydioxanone (see [0221] and [0231]) for the purpose of adding fibrosing agents to the sutures to induce or simulate a fibrotic response between the suture and the tissue into which the sutures are inserted, and consequently improving the effectiveness of the sutures in their clinical applications (see [0050]). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suture of Levinson and Flock, as further modified by Egan, with the polydioxanone microspheres as part of a fibrosing agent added to the suture, as taught by Hunter, in order to add adding fibrosing agents to the sutures to induce or simulate a fibrotic response between the suture and the tissue into which the sutures are inserted, and consequently improving the effectiveness of the sutures in their clinical applications. Because Egan discloses that polydioxanone is a tissue soldering material, the polydioxanone microspheres in the resultant combination would also constitute a tissue soldering material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-10, 11-12, 15 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 3-4 and 13-14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN L DAVID/Primary Examiner, Art Unit 3771